968 F.2d 1213
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.W. M. SCHLOSSER COMPANY, INCORPORATED, Plaintiff-Appellant,v.INSURANCE COMPANY OF NORTH AMERICA, Defendant-Appellee,andGEOFREEZE CORPORATION, Defendant.
No. 90-1466.
United States Court of Appeals,Fourth Circuit.
Argued:  December 4, 1990Decided:  July 27, 1992

Argued:  Herman Martin Braude, Braude & Margulies, P.C., Washington, D.C., for Appellant.
Paul V. McCormick, Paul V. MdCormick & Associates, Rockville, Maryland, for Appellee.
On Brief:  John D. Bond, III, Braude & Margulies, P.C., Washington, D.C., for Appellant.
Before HALL and WILKINS, Circuit Judges, and TILLEY, United States District Judge for the Middle District of North Carolina, sitting by designation.
PER CURIAM:


1
W. M. Schlosser Co. appeals the district court's order of summary judgment in favor of Insurance Company of North America.  The dispute involved coverage under a Comprehensive General Liability Policy.  Following oral argument, it was determined that the controlling question of law was not settled in Maryland and that the question should be authoritatively addressed by the Maryland judiciary.  Accordingly, the following question of law was certified to the Court of Appeals of Maryland:


2
Whether costs incurred by the certificate holder to avoid imminent catastrophic damage to the property of others are recoverable under the terms of a Comprehensive General Liability Policy where the certificate holder's actions were necessitated by the insured's negligent workmanship.


3
The Court of Appeals of Maryland answered the certified question in the negative in an opinion filed January 27, 1992.  Consequently, in light of W. M. Schlosser Co. v. Insurance Company of North America, Misc.  No. 45 (Md. Jan. 27, 1992), we affirm the district court's judgment on the basis of the reasoning stated in its memorandum opinion.  W. M. Schlosser Co. v. Insurance Company of North America, No. CA-88-3856-HAR (D. Md. March 18, 1990).

AFFIRMED